acknowledged significant advice may be disseminated acknowledged sca district_counsel south texas district assistant chief_counsel field service cc dom fs significant service_center advice concerning processing questionable refund cases -- false w-2’s and or overstated dependents and earned_income_credit this responds to your request for significant service_center advice dated date with respect to processing tax_year cases in the questionable refund program this request for advice arose as result of a visit by you to the austin service_center during this visit you were queried about whether a taxpayer’s refund can be frozen and his her tax account adjusted without any notice being sent to the taxpayer under the following scenarios where the taxpayer claims an earned_income_credit eic to which he she is not entitled where a fraudulent w-2 wage and tax statement is filed claiming false withholding credits to generate a refund and where there is both a fraudulent w-2 and invalid eic claim tangentially you were questioned concerning when the internal_revenue_service service can treat a return as a nullity under these scenarios we initially provided oral advice to you solely for the tax_year although you specifically requested advice concerning the tax_year the analysis set forth below would also apply to other tax years except it does not take into account the changes in law with respect to the eic due to the enactment of the personal responsibility and work opportunity act of those changes affect returns the due_date of which without regard to extensions is more than days after date the date of enactment of the act disclosure statement unless specifically marked acknowledged significant advice may be disseminated above this memorandum is not to be circulated or disseminated except as provided in paragraphs iii d and iv a of office_of_chief_counsel notice n service_center advice procedure this document may contain confidential information subject_to the attorney-client and deliberative_process privileges therefore this document shall not be disclosed beyond the office or individual s who originated the question discussed herein and are working the matter with the requisite need to know in no event shall it be disclosed to taxpayers or their representatives issue sec_1 when may the service reverse tax assessments withholding credits or the eic claimed on a signed income_tax return whether the service must issue a statutory_notice_of_deficiency when disallowing eic whether the service may assess an underpayment created by the disallowance of payments withholding credits shown on the form_w-2 what should the service do when there is both an invalid eic claim and a fraudulent form_w-2 conclusion sec_1 if there is information from which the service determines that the taxpayer did not sign the income_tax return then the service may reverse any_tax assessments withholding credits or eic claimed however if there is a signed return and the service determines that it was the taxpayer who signed the return the service must respect that return even if the taxpayer signs the return the return will not be valid when there is insufficient data to compute the tax if the taxpayer files a return claiming false withholding credits or claiming an eic to which the taxpayer is not entitled but there is sufficient data to compute the tax then the service must respect the return this would be so even if the withholding information were based on a false form_w-2 when part or all of the eic is disallowed the calculation will result in a deficiency therefore the service has to send a statutory_notice_of_deficiency when disallowing the credit however if a determination is made under policy statement that civil enforcement may imperil the criminal investigation and prosecution of a case then a decision may be made to delay the issuance of a statutory_notice_of_deficiency if the service disallowed payments withholding credits shown on the form_w-2 the taxpayer may be assessed under sec_6201 and the notice of assessment under sec_6303 should be sent to the taxpayer within days of assessment where there is both an invalid eic claim and a fraudulent form_w-2 the service should send the notice_of_deficiency for the disallowed eic and assess the disallowed withholding credits under sec_6201 the service would be required to send the notice of assessment under sec_6303 for the disallowed withholding credits to the taxpayer within days of assessment discussion you seek our advice concerning whether a taxpayer’s refund can be frozen and his her tax account adjusted without notice under the following scenarios where the taxpayer claims an eic to which he she is not entitled where a fraudulent w-2 is filed claiming false withholding credits to generate a refund and where there is both a fraudulent w-2 and invalid eic claim you also seek advice concerning when a return may be treated as a nullity under these scenarios we will first address the nullity issue we will then address these scenarios under the factual assumption that the taxpayer actually filed and signed the tax_return in question when we initially provided oral advice to you for the tax_year we advised that statutory notices of deficiency needed to be sent by date in the case of summary assessments assessments needed to be made by date and notices of assessment needed to be sent within sixty days thereafter since this date has now passed the analysis set forth below would also apply to other tax years except it does not take into account the changes in law with respect to the eic due to the enactment of the personal responsibility and work opportunity act of the service may now summarily assess additional tax due as a mathematical_or_clerical_error for a taxpayer who claims eic if that taxpayer fails to provide a correct taxpayer_identification_number or fails to pay the proper amount of self- employment_tax on net_earnings the service must provide an explanation of the adjustment and the taxpayer has days to request abatement should the taxpayer request abatement the service must abate the assessment and any reassessment is subject_to deficiency procedures those changes affect returns the due_date of which without regard to extensions is more than days after date the date of enactment of the act if you wish for us to opine on these changes please request in writing that we do so treating returns as a nullity the service may treat a purported return as a nullity when the return is not signed by the taxpayer or someone authorized to sign on the taxpayer’s behalf it is our understanding that there are various criminal schemes wherein returns are filed using a taxpayer’s name and social_security_number to generate fraudulent refunds for example a person appropriates a taxpayer’s name and social_security_number and then fraudulently files a federal_income_tax return claiming substantial withholding credits or the eic to generate a refund which that person intends to abscond you asked how the service should treat such returns in order to have a valid_return the taxpayer must execute that return under penalties of perjury 82_tc_766 aff’d 793_f2d_139 6th cir sec_6064 provides that t he fact that an individual’s name is signed to a return statement or other document shall be prima facie evidence for all purposes that the return statement or other document was actually signed by him sec_6064 creates the rebuttable_presumption where it is presumed that the taxpayer signed the return if that taxpayer’s name is signed to the return 420_f2d_1132 5th cir there is little doubt that a person may rationally be presumed to have signed his her name when the name of that person has been signed to the return 884_f2d_189 5th cir this presumption gives way if there is proof that the taxpayer did not sign the return id pincite n for instance an irregularity on the return which indicates that the taxpayer did not sign the return can rebut the presumption 470_f2d_257 7th cir if the service determines that the taxpayer did not sign the return then the service can reverse any_tax assessments withholding credits or eic claimed the service presently treats such a return as a nullity and deletes the return from master_file records however the service should be cautious with respect to the returns it treats as a nullity if there is a signed return and the service has insufficient reason to conclude that it was not the taxpayer who signed the return then the service must respect that return even if the taxpayer signs the return there are circumstances where the return will not be valid for instance a return is not a valid_return when there is insufficient data to compute the tax joseph v commissioner tcmemo_1996_77 in 618_f2d_74 9th cir the defendant submitted what he alleged were copies of his previously filed tax returns the defendant inserted zeros in the spaces reserved for entering exemptions income_tax and tax withheld id pincite the court_of_appeals in reversing defendant’s conviction for willfully failing to file income_tax returns found that the zeros entered on the tax forms constituted information relating to the defendant’s income from which the tax can be computed the service could calculate the assessments from the strings of zeros just as if the defendant had entered other numbers on the return the resulting assessments might not reflect the defendant’s actual tax_liability but some computation was possible id in 925_f2d_356 9th cir the defendant appealed his conviction for willfully failing to file income_tax returns the defendant wrote only asterisks in the space provided on the income_tax forms and signed his name the ninth circuit en_banc found that defendant’ sec_1040 forms contained no financial information whatsoever id pincite the court reasoned that nothing could be calculated from the asterisks whereas an amount could be calculated from the zeros set out on the tax forms in the long case id pincite both long and kimball unequivocally stated that a return containing false or misleading information is still a return united_states v long f 2d pincite united_states v kimball f 2d pincite although false figures convey false information they do convey information united_states v long f 2d pincite sec_7206 further buttresses the argument that a return containing false or misleading information is still a return that section provides that it is a crime to willfully make a false statement on a return if false information contained on a return actually nullifies the return then this section would be rendered meaningless in summary if the taxpayer files a signed return claiming false withholding credits or claiming an eic to which the taxpayer is not entitled but there is sufficient data to compute the tax then the service must respect that return this result would be so even if the withholding information was based on a false form_w-2 wage and tax statement a form_w-2 is a separate and distinct information_return from a form_1040 we now turn to the issue you raised concerning what the service should do when returns are determined not to be nullities all the scenarios described below are answered under the assumption that the taxpayer actually filed and signed the tax_return in question and included sufficient information to compute the tax the taxpayer claims an earned_income_credit to which he she is not entitled you have asked whether the service must issue a statutory_notice_of_deficiency when disallowing eic sec_6212 provides that if the secretary determines there is a deficiency with respect to various types of tax including income_tax imposed by subtitle a the secretary is authorized to send notice of such deficiency to the taxpayer sec_6213 provides that in general a taxpayer may file a petition for redetermination with the united_states tax_court within days of the mailing of the notice_of_deficiency the service is prohibited from assessing the deficiency during thi sec_90 day period if the taxpayer fails to file a petition with the tax_court during this period the service may assess the deficiency sec_6211 sets out the definition of deficiency by using the following formula a deficiency equals the correct_tax imposed minus the total of the tax on the taxpayer’s return minus prior assessments plus rebates sec_32 provides for a credit against earned_income to certain eligible individuals and is commonly referred to as the earned_income_credit sec_6211 provides for purposes of subsection a - a any excess of the sum of the credits allowable under sec_32 and sec_34 over the tax imposed by subtitle a determined without regard to such credits and b any excess of the sum of such credits as shown by the taxpayer on his return over the amount shown as the tax by the taxpayer on such return determined without regard to such credits shall be taken into account as negative amounts of tax this language was added to the code by sec_1015 of the technical_and_miscellaneous_revenue_act_of_1988 tamra the legislative_history explained that under the law in effect prior to the act deficiency procedures allowing taxpayers to litigate issues in the tax_court relating to the earned_income_credit sec_32 may not apply h_r rep no 100th cong 2d sess and s rep no 100th cong 2d sess tamra added new sec_6211 which provides that the tax_court deficiency procedures apply to credits allowable under sec_32 notwithstanding that the credits reduce the net tax to less than zero h_r rep no 100th cong 2d sess and s rep no 100th cong 2d sess the language negative amounts of tax means that the credit_amount must be considered even if it is a negative number when part or all of a claimed credit described in sec_6211 is disallowed the calculation will result in a deficiency therefore the service would have to send a statutory_notice_of_deficiency when disallowing the credit the determination of the deficiency can be summarized by the following formula a tax shown less sec_6211 credit shown tax on return b correct_tax less correct sec_6211 credit tax imposed c tax imposed less tax on return deficiency policy statement provides that when civil enforcement actions may imperil subsequent prosecution then the consequences of the civil enforcement action upon the criminal investigation and prosecution case should be carefully weighed then only such actions will be taken as the division chiefs of the responsible field functions agree should be taken or if agreement cannot be reached such actions as the district_director determines shall be taken therefore if a determination is made under policy statement that civil enforcement may imperil subsequent prosecution then a decision may be made to delay the issuance of a statutory_notice_of_deficiency if such a determination results in the issuance of the notice beyond the three year period provided for assessment in sec_6501 it may be that the service can rely on sec_6501 to ultimately assess the tax sec_6501 provides that where the taxpayer files a false_or_fraudulent_return with intent to evade tax then the service may assess the taxpayer at any time however the burden to establish fraud falls on the service it should be noted that when the service freezes the refund it may permit the taxpayer to satisfy the jurisdictional full_payment_rule set out in 362_us_145 thus the taxpayer may be able to sue for refund in the district_court or in the united_states court of federal claims if his her return is not acted upon for six months after the filing of the return that also serves as a claim_for_refund in summary when part or all of the eic is disallowed the calculation will result in a deficiency therefore the service has to send a statutory_notice_of_deficiency when disallowing the credit however if a determination is made under policy statement that civil enforcement may imperil the criminal investigation and prosecution of a case then a decision may be made to delay the issuance of a statutory_notice_of_deficiency a fraudulent w-2 is filed claiming false withholding credits to generate a refund you have asked whether the service may assess an underpayment created by the disallowance of payments withholding credits shown on the form_w-2 it should be noted that tax withheld on wages does not affect the deficiency formula sec_6211 provides that the tax imposed by subtitle a shall be determined for the purposes of sec_6211 without regard to the credit under sec_31 tax withheld on wages the service derives its ability to assess additional tax due to invalid withholding credits from sec_6201 sec_6201 provides that i f on any return or claim_for_refund of income taxes under subtitle a there is an overstatement of the credit for income_tax withheld at the source or of the amount_paid as estimated income_tax the amount so overstated which is allowed against the tax_shown_on_the_return or which is allowed as a credit or refund may be assessed by the secretary in the same manner as in the case of a mathematical_or_clerical_error appearing upon the return except that the provisions of sec_6213 relating to abatement of mathematical_or_clerical_error assessment shall not apply with regard to any assessment under this paragraph sec_6303 mandates that the service shall within days after the making of the assessment give notice of the assessment to the taxpayer thus for an underpayment created by the disallowance of payments shown on the form_w-2 withholding credits the taxpayer may be assessed under sec_6201 without issuing a notice_of_deficiency a notice of assessment under sec_6303 should be sent to the taxpayer within days of assessment in summary if the service disallowed payments withholding credits shown on the form_w-2 the taxpayer may be assessed under sec_6201 and the notice of assessment under sec_6303 should be sent to the taxpayer within days of assessment there is both a fraudulent w-2 and invalid eic claim in the situation where there is both an invalid eic claim and a fraudulent w-2 the service should send the notice_of_deficiency for the disallowed earned_income_credit and assess the underpayment created by the disallowed withholding credits under sec_6201 the service would be required to send the notice of assessment under sec_6303 for the disallowed withholding credits to the taxpayer within days of assessment ______________________________ deborah a butler
